Citation Nr: 0942006	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for chronic 
recurrent lumbar strain with degenerative disc disease of the 
lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1976 to April 1979 and from January 1991 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which continued the 20 percent 
disability rating assigned to the Veteran's service-connected 
lumbar spine disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.

Reasons for remand

Additionally submitted evidence

After issuance of the February 2009 supplemental statement of 
the case (SSOC), additional evidence concerning the Veteran's 
service-connected lumbar spine disability was received in the 
form of VA clinical records, and a statement from the 
Veteran.  This evidence was not previously associated with 
the Veteran's claims folder, it has not been considered by 
the RO, and no waiver of initial RO consideration is 
currently of record. See 38 C.F.R. §§ 19.9, 20.1304 (2009).  

Without a written waiver of initial RO consideration of the 
additional records, this issue must be returned to the agency 
of original jurisdiction for readjudication.  See Disabled 
American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 
2003) [VA regulation allowing the Board to consider 
additional evidence without remanding case to the agency of 
original jurisdiction for initial consideration was invalid].

Medical treatment and examination 

In a statement received in February 2009, the Veteran 
asserted that the disability at issue had worsened as he had 
increased use of his TENS unit, and increased limitation of 
motion, including forward flexion less than the 60 degrees of 
flexion that was reported on the most recent VA examination 
in June 2008.  Additional evidence received of record include 
a report of an April 2009 VA X-ray examination of the 
Veteran's lumbar spine, on flexion and extension only, which 
indicated that the reason for the study was to evaluate for 
worsening motion.  The report indicated no radiographic 
change as compared to February 11, 2008.  The record does not 
contain a report of X-ray examination findings as to lumbar 
spine flexion and extension dated February 11, 2008.  Such 
would be useful in the adjudication of this case.  

Additionally received was a June 2009 report of a VA request 
for routine pain clinic consultation for trigger point 
injection of the lumbar paraspinal area for 3 months.  The 
record currently contains VA treatment reports dated to 
December 11, 2008.  The December 11, 2008 VA outpatient pain 
clinic treatment report notes recommendations including the 
use of a TENS unit and pain medication, and for the Veteran 
to return to the clinic in one month for follow-up.  

The last VA examination to evaluate the Veteran's service-
connected degenerative disc disease of the lumbar spine was 
in June 2008.  Since the Veteran has alleged (in August 2008 
and February 2009), that the disability has increased in 
severity since the most recent VA examination, and as the 
evidence does not adequately address the current state of his 
service-connected disability, the Board finds that an 
additional examination is necessary.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the disability has 
worsened since the last examination].



Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the February 11, 2008 
VA X-ray examination report referenced in 
the April 2009 VA X-ray examination report 
of record, as well as obtain all reports 
of VA treatment of the Veteran for the 
service-connected back disability since 
December 11, 2008.  

2.  VBA should make arrangements for the 
Veteran to be examined for the purpose of 
addressing the current severity of his 
service-connected recurrent lumbar strain 
with degenerative disc disease of the 
lumbar spine.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  
Range of motion findings for the lumbar 
spine using a goniometer must be reported 
in degrees.  A report of the examination 
should be associated with the Veteran's VA 
claims folder.

3.  VBA should then readjudicate the 
Veteran's claim of entitlement to an 
increased disability rating for service-
connected recurrent lumbar strain and 
degenerative disc disease of the lumbar 
spine.  If the benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



